 Case: 1:20-cv-04828 Document #: 30 Filed: 11/23/20 Page 1 of 1 PageID #:2472

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Valentino Rossi
                                                            Plaintiff,
v.                                                                        Case No.:
                                                                          1:20−cv−04828
                                                                          Honorable
                                                                          Thomas M.
                                                                          Durkin
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto
                                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 23, 2020:


       MINUTE entry before the Honorable Thomas M. Durkin: Telephonic motion
hearing held on 11/23/2020 regarding motion for preliminary injunction [26]. No one
appeared on behalf of any defendants. Motion for preliminary injunction [26] is granted.
Enter order. Mailed notice. (ecw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
